Citation Nr: 1738590	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-02 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for residual fecal incontinence prior to September 20, 2016.

2.  Entitlement to an increased disability rating in excess of 30 percent for residual fecal incontinence since September 20, 2016.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1971.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for residual fecal incontinence effective from June 2, 2011, and assigned an initial rating of 10 percent.  In an October   2016 rating decision, the RO assigned a 30 percent disability rating for the    service-connected residual fecal incontinence, effective September 20, 2016.

In April 2017, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  Prior to September 20, 2016, the Veteran's residual fecal incontinence has been manifested by occasional involuntary bowel movements, necessitating the wearing of pads.

2.  At no time during the appeal period has the Veteran's service-connected residual fecal incontinence resulted in extensive leakage and fairly frequent involuntary bowel movements. 





CONCLUSIONS OF LAW

1.  For the period of the claim prior to September 20, 2016, the criteria for a 30 percent rating for the service-connected residual fecal incontinence have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.114, Diagnostic Code 7332 (2016).

2.  Throughout the entire period on appeal, the criteria for a disability rating in excess of 30 percent for the service-connected residual fecal incontinence have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7332 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify   was satisfied by letter in September 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Concerning the duty to assist, the Veteran's service treatment records, post-service treatment records, and VA examination report are of record.  The Veteran was also afforded a hearing before the Board and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

As is the case here, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically   on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is    an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt      to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016); see also Gilbert       v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran is seeking a higher initial rating for his service-connected residual fecal incontinence, which is rated as 10 percent disabling prior to September 20, 2016 and 30 percent disabling thereafter.  Upon review of the record the Board finds that an initial rating of 30 percent for the Veteran's service- residual fecal incontinence is warranted since the award of service connection, but that the preponderance of the evidence is against a rating in excess of 30 percent at any time during the course of the claim.

The Veteran's service-connected residual fecal incontinence has been rated by     the RO analogous to Diagnostic Code 7332 for impairment of sphincter control.  Under Diagnostic Code 7332, a 10 percent rating is assigned for constant slight or occasional leakage.  38 C.F.R. § 4.114, Diagnostic Code 7332. A 30 percent rating is assigned when there is evidence of occasional involuntary bowel movements necessitating the wearing of pads.  Id.  A 60 percent rating is assigned for extensive leakage and fairly frequent involuntary bowel movements.  Id.  A maximum 100 percent rating will be assigned when there is evidence of complete loss of sphincter control.  Id.

On VA examination in September 2011, the Veteran reported that he was diagnosed with prostate cancer in 2010 and thereafter, he elected to have a seed implant placed in August 2010, followed by radiation therapy from November 2010 to January 2011.  In addition, he stated that he had symptoms of leakage of clear, rectal discharge intermittently since radiation therapy.  The examiner noted that the Veteran had residual intermittent fecal incontinence due to his prostate cancer treatment.
VA treatment records starting in August 2012 show that the Veteran was seen       for complaints of intermittent mucous leakage from the rectal area as a result of prostate cancer.  At that time, he was started on suppositories, proctofoam, and kegel exercises.  In a September 2016 mental health consultation treatment note,   the psychiatrist stated that the Veteran should wear diapers after he reported that   he sometimes defecates on himself due to weak muscles.  

In December 2012, the Veteran's private primary care physician submitted a statement attesting that the Veteran has an issue with incontinence which interferes with day-to-day activity and that pads were used on a regular basis. Moreover, the physician stated that every other bowel movement, or over 50 percent, is associated with accidents that interfere with day-to-day activity and performing regular activity.  

The Veteran testified at his April 2017 Board hearing that he has more than just occasional bowel movements and that since 2011, he has had to wear absorbent pads, requiring changing at least four to five times per day. He also stated that after undergoing the radiation therapy, he has weakened rectal muscles which require him to constantly wear pads because he defecates himself.  In addition, he stated that he had to occasionally wear the absorbent pads while sleeping, but not every day.  

After review of the record for the period prior to September 20, 2016, and resolving all doubt in the Veteran's favor, the Board finds his symptomatology warrants an initial disability rating of 30 percent.  However, based on the evidence of record, the Board finds that a rating in excess of 30 percent is not warranted at any point during the appeal.  While the evidence shows that the Veteran has some leakage and wears absorbent materials, the evidence does not support a finding of extensive leakage and fairly frequent involuntary bowel movements to warrant a rating in excess of 30 percent.  Accordingly, the schedular criteria for a rating in excess of 30 percent are not met.


In summary, for the reasons stated above, the Board finds that the preponderance of the evidence demonstrates that a 30 percent rating, but no higher, is warranted for residual fecal incontinence throughout the entire period on appeal.

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning the Veteran's residual fecal incontinence a rating in excess of 30 percent, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 56.


ORDER

For the period of the claim prior to September 20, 2016, a rating of 30 percent for residual fecal incontinence is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

A rating in excess of 30 percent for residual fecal incontinence is denied.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


